838 F.2d 468Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Larry BLAIR, Defendant-Appellant.
No. 87-5005.
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1987.Decided Jan. 28, 1988.

Albert Henry Counts, Jr., on brief) for appellant.
(Henry E. Hudson, United States Attorney, Frank J. Bove, United States Department of Justice, on brief) for appellee.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Larry Blair, a federal inmate, was convicted of assault with a dangerous weapon with intent to do bodily harm in violation of 18 U.S.C. Sec. 113.  He received a sentence of five years to be served consecutively to the term of imprisonment he was already serving.  Blair now appeals the conviction.


2
Counsel for Blair has filed a brief with this Court in accordance with Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.  Blair has been advised by his attorney of his right to raise additional issues, but has not done so.


3
In accordance with Anders, we have independently reviewed the record and all pertinent papers.  We have found no nonfrivolous grounds for this appeal and accordingly affirm the judgment below.


4
In the case of an unsuccessful appellant represented by appointed counsel, the responsibilities of the attorney are set forth in the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964.  See 18 U.S.C. Sec. 3006A.  These responsibilities include informing his client in writing of his right to petition the Supreme Court for a writ of certiorari.  If requested by his client to do so, counsel should prepare a timely petition for such a writ and take such steps as are necessary to protect the rights of his client.


5
Because the record discloses no reversible error we dispense with oral argument and affirm the conviction.


6
AFFIRMED.